Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1154
                                                        PageID.852 Page
                                                                    Page11of
                                                                          of17
                                                                             17




                                     Attachment A
                           People’s Supplemental Brief in Opposition to
                              Defendants’ Motion in Limine re AB5

   People v. Cal Cartage Trans. Express LLC, et al., Case No. BC689320; People v.
      CMI Transportation LLC, et al., Case No. BC689321; and People v. K&R
      Transportation California LLC, et al., Case No. BC689322 (Cal. Sup. Ct.)




  BRIEF OF LA CITY ATTORNEY                ATTACHMENT A                   No. 3:18-cv-2458-BEN
  OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM    Document
                               Document
                   E-Served: Nov          72-5
                                           64-3 Filed
                                 15 2019 4:41PM  FiledVia
                                                PST    12/30/19
                                                        12/23/19  PageID.1155
                                                                  PageID.853 Page
                                                          Case Anywhere       Page22of
                                                                                    of17
                                                                                       17




   BRIEF OF LA CITY ATTORNEY          ATTACHMENT A                     No. 3:18-cv-2458-BEN
   OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1156
                                                        PageID.854 Page
                                                                    Page33of
                                                                          of17
                                                                             17




  BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
  OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1157
                                                        PageID.855 Page
                                                                    Page44of
                                                                          of17
                                                                             17




  BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
  OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1158
                                                        PageID.856 Page
                                                                    Page55of
                                                                           of17
                                                                              17




  BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
  OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1159
                                                        PageID.857 Page
                                                                    Page66of
                                                                          of17
                                                                             17




  BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
  OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1160
                                                        PageID.858 Page
                                                                    Page77of
                                                                          of17
                                                                             17




  BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
  OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1161
                                                        PageID.859 Page
                                                                    Page88of
                                                                          of17
                                                                             17




  BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
  OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1162
                                                        PageID.860 Page
                                                                    Page99of
                                                                          of17
                                                                             17




  BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
  OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1163
                                                        PageID.861 Page
                                                                    Page10
                                                                         10of
                                                                            of17
                                                                               17




   BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
   OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1164
                                                        PageID.862 Page
                                                                    Page11
                                                                         11of
                                                                            of17
                                                                               17




   BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
   OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1165
                                                        PageID.863 Page
                                                                    Page12
                                                                         12of
                                                                            of17
                                                                               17




   BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
   OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1166
                                                        PageID.864 Page
                                                                    Page13
                                                                         13of
                                                                            of17
                                                                               17




   BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
   OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1167
                                                        PageID.865 Page
                                                                    Page14
                                                                         14of
                                                                            of17
                                                                               17




   BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
   OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1168
                                                        PageID.866 Page
                                                                    Page15
                                                                         15of
                                                                            of17
                                                                               17




   BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
   OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1169
                                                        PageID.867 Page
                                                                    Page16
                                                                         16of
                                                                            of17
                                                                               17




   BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
   OPP. PLFS’ MOT. FOR PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-5
                                    64-3 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1170
                                                        PageID.868 Page
                                                                    Page17
                                                                         17of
                                                                            of17
                                                                               17




   BRIEF OF LA CITY ATTORNEY          ATTACHMENT A              No. 3:18-cv-2458-BEN
   OPP. PLFS’ MOT. FOR PRELIM. INJ.
